DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 3/1/2022, with respect to the rejection(s) of claim(s) 1-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Son (US 2016/0244891).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Son (2016/0244891).

    PNG
    media_image1.png
    476
    546
    media_image1.png
    Greyscale
 
.
Regarding claim 1, Son (figure 2) discloses
A core material comprising: 
a core (240, ¶0062); 
a solder layer (130/230, ¶0048, ¶0068) provided outside the core (240) and being a solder alloy containing only Sn, Ag and Cu (¶0048); and 
a Sn plating layer (110/210, ¶0020, ¶0062 , ¶00794) provided outside the solder layer (130/230), wherein the solder layer has a thickness (D1-D2, ¶0049, ¶0065) of 1 µm or more on one side (¶00), the Sn plating layer (110) has a thickness of 0.1 µm or more on one side (¶0052), and a thickness of the Sn plating layer is 0.215% or more and 36% or less of the thickness of the solder layer (¶0052 discloses a range of thicknesses that include the claimed limitations).
Regarding claim 2, Son further discloses:
wherein the solder layer (130/230) is a (Sn-Ag-Cu)-based solder (¶0048, ¶0068).
Regarding claim 4, Son further discloses:
wherein Cu ball is used as the core. (¶0066).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2015/0380373) in view of Son.
Regarding claim 1, Moon discloses:
Regarding claim 1, Moon (figure 1) discloses
A core material comprising: 
a core (110, ¶0033); 
a solder layer (130, ¶0044) provided outside the core and being a solder alloy containing only Sn and at least any one element of Ag and Cu; and 
a Sn layer (140, ¶0054) provided outside the solder layer, wherein the solder layer (130) has a thickness of 1 pm or more on one side (¶0046), the Sn layer (140) has a thickness of 0.1 pm or more on one side (¶0054), and a thickness of the Sn layer is 0.215% or more and 36% or less of the thickness of the solder layer (¶0046, ¶0054 disclose a range of thicknesses that include the claimed limitations).
Moon does not disclose “a Sn plating layer”.  In a similar device, Son discloses a core material comprising a core (240, ¶0062), a solder layer (130/230, ¶0048, ¶0068) provided outside the core (240) and being a solder alloy containing only Sn, Ag and Cu (¶0048), and a Sn plating layer (110/210, ¶0020, ¶0062, ¶00794) provided outside the 
Regarding claim 2, Moon further discloses:
wherein the solder layer (130) is a (Sn-Ag-Cu)-based solder (¶0044).
Regarding claim 3, Moon further discloses:
a base plating layer (120, ¶0038) made of Ni between the core (110) and the solder layer (130).
Regarding claim 4, Moon further discloses:
wherein Cu ball is used as the core. (¶0035, ¶0037).
Regarding claim 5, Moon further discloses:
An electronic component (200) using the core material 56Our Ref; PS97-5007US according to claim 1 as a solder bump (230, ¶0069).
Regarding claim 6, Moon (figure 2) further discloses:
A method for forming bump electrode comprising steps of: 
mounting the core material (110 as 230 in figure 2, ¶0069) according to claim 1 on an electrode (212, 222, ¶0069); 
forming a bump electrode by heating the mounted core material (¶0070).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899